Per Curiam:
The attorney for the defendant is entitled to a lien upon the counterclaim for his fees already earned in the action and for his disbursements made therein. He is not entitled to instant payment, as he might be if the case were one in which a party of his own volition desired to change his attorney. Here the change followed upon the bankruptcy of the defendant. The order must be so amended as to secure to the attorney a lien upon the counterclaim and its proceeds, if any, and payment out of *917these proceeds when realized. As to the sum for past services, not in this action, the attorney stands in the position of any other creditor, except that he is entitled to a charging lien upon the papers in his hands. The order appealed from will be modified accordingly, and as so modified affirmed, without costs. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as directed in opinion, and as so modified affirmed, without costs. Order to be settled on notice.